IN THE
                        TENTH COURT OF APPEALS

                               No. 10-20-00237-CV

                       IN RE H&S HOKE RANCH, LLC



                               Original Proceeding

                           From the County Court at Law
                               Walker County, Texas
                              Trial Court No. 12831CV



                                   O PI N I O N


      H&S Hoke Ranch, LLC seeks a writ of mandamus compelling the trial court to set

aside an order denying its plea to the jurisdiction and motion to transfer pursuant to

Section 21.002 of the Property Code. See TEX. PROP. CODE ANN. § 21.002. We will

conditionally grant mandamus relief.

      Breviloba, LLC instituted an action for condemnation in the county court at law

because it was seeking to build a pipeline across Hoke Ranch's property. The action

became judicial in nature when Hoke Ranch filed its objections to the award granted by

the commissioners. See TEX. PROP. CODE ANN. § 21.018. During the proceedings, Hoke
Ranch also filed counterclaims against Breviloba independent of its challenge to the

condemnation award asserting damages in excess of $13 million including a claim for

trespass with a resulting remedy of ownership for the portion of the pipeline built on

Hoke Ranch’s property of $4,018,523. 1 Hoke Ranch's plea to the jurisdiction and motion

to transfer alleged that because the amount in controversy for its counterclaims exceed

the county court at law's jurisdictional limit, the case should be transferred in its entirety

to the district court. Breviloba does not dispute that the counterclaims seek damages in

amounts that exceed the jurisdiction of the county court at law but contends that the

county court at law has jurisdiction over the counterclaims as part and parcel of the

eminent domain proceeding. Breviloba also contends that mandamus is not the

appropriate mechanism for Hoke Ranch to challenge the denial of the plea to the

jurisdiction and motion to transfer.

        Mandamus is an extraordinary remedy and is warranted only when the trial court

clearly abused its discretion and the relator has no other adequate remedy. In re Murrin

Bros. 1885, Ltd., 603 S.W.3d 53, 56-57 (Tex. 2019) (orig. proceeding). In order to establish

its right to a writ of mandamus, Hoke Ranch has the burden to prove both of these

requirements. In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding)

(per curiam).



1We note this is a far different remedy than the damages that Hoke Ranch would be paid as a result of the
taking of its property as a result of an eminent domain proceeding. See State v. Carpenter, 126 Tex. 618, 89
S.W.2d 979 (Tex. 1936); see also TEX. PROP. CODE ANN. §21.042.


In re H&S Hoke Ranch, LLC                                                                            Page 2
       A trial court abuses its discretion when its ruling is arbitrary and unreasonable or

is made without regard for guiding legal principles or supporting evidence. In re

Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding). "Similarly,

a trial court abuses its discretion when it fails to analyze or apply the law correctly." Id.;

see also In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004) (orig. proceeding)

("[A] trial court has no 'discretion' in determining what the law is or applying the law to

the facts." (quoting Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding))).

       Subject-matter jurisdiction is essential to the authority of a court to decide a case.

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553-54 (Tex. 2000); see also In re United Servs.

Auto. Ass'n, 307 S.W.3d 299, 309 (Tex. 2010) ("A judgment is void if rendered by a court

without subject matter jurisdiction."). Subject-matter jurisdiction cannot be waived and

may be raised at any point during the proceeding. Rusk State Hosp. v. Black, 392 S.W.3d

88, 103 (Tex. 2012). Whether subject-matter jurisdiction exists is a question of law that we

review de novo. City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013) (per curiam).

       "If an eminent domain case is pending in a county court at law and the court

determines that the case involves an issue of title or any other matter that cannot be fully

adjudicated in that court, the judge shall transfer the case to a district court." TEX. PROP.

CODE ANN. §21.002. Hoke Ranch argues that because its counterclaims implicate

ownership and exceed the court's jurisdictional limits, the counterclaims are a "matter

that cannot be fully adjudicated in that court." We agree.



In re H&S Hoke Ranch, LLC                                                                Page 3
          Counterclaims, whether permissive or compulsory, must be within the trial court's

jurisdiction. Smith v. Clary Corp., 917 S.W.2d 796, 798 (Tex. 1996) (per curiam). A

counterclaim is not within the trial court's subject matter jurisdiction when the amount

in controversy exceeds the maximum jurisdictional limit of the court. Smith, 917 S.W.2d

at 798.

          Generally, a trial court does not lose jurisdiction over a plaintiff's claim that is

properly within its jurisdictional limits simply because a defendant files a counterclaim

that exceeds the court's jurisdictional limits. See Thomas v. Long, 207 S.W.3d 334, 338 (Tex.

2006) ("[I]t is proper for a trial court to dismiss claims over which it does not have subject

matter jurisdiction but retain claims in the same case over which it has jurisdiction.").

However, in this circumstance where the counterclaims cannot be fully adjudicated by

the county court at law, the Property Code requires a different procedure; that is, the

county court at law is statutorily required to transfer the case to the district court, which

has concurrent jurisdiction of eminent domain proceedings with the county court at law

and also has jurisdiction of counterclaims over which the county court at law does not.

See TEX. PROP. CODE ANN. § 21.002; see also In re Riley, 339 S.W.3d 216, 221 (Tex. App.—

Waco 2011).

          Breviloba argues that Hoke Ranch has not established that it has no adequate

remedy by appeal and thus mandamus is inappropriate. "The adequacy of an appellate

remedy must be determined by balancing the benefits of mandamus review against the



In re H&S Hoke Ranch, LLC                                                               Page 4
detriments." In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (citing In re Prudential

Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004)). Balancing these interests, it has been held

that "mandamus relief is appropriate to 'spare private parties and the public the time and

money utterly wasted enduring eventual reversal of improperly conducted

proceedings.'" In re John G. & Marie Stella Kenedy Mem'l Found., 315 S.W.3d 519, 523 (Tex.

2010) (quoting In re Prudential, 148 S.W.3d at 136). We have previously held that Property

Code Section 21.002's transfer provision is mandatory. See In re Riley, 339 S.W.3d at 221.

Having concluded that the county court at law in which the case is pending does not have

subject matter jurisdiction over Hoke Ranch's counterclaims because Hoke Ranch alleges

an amount in controversy in excess of the jurisdictional limits of the county court at law,

mandamus relief is appropriate to spare the parties and the public the time and money

spent on fatally flawed proceedings in the county court at law.

       Therefore, we conditionally grant mandamus relief and direct the trial court to

vacate its order denying Hoke Ranch's plea to the jurisdiction and motion to transfer

signed by the trial court on August 17, 2020 and to grant the plea to the jurisdiction and

motion to transfer the case to the district court within twenty-one days of this opinion. A

writ will issue only if the trial court fails to act in accordance with this opinion. The order

granting the emergency stay entered by this Court on September 9, 2020 is hereby lifted.




                                           TOM GRAY
                                           Chief Justice


In re H&S Hoke Ranch, LLC                                                               Page 5
Before Chief Justice Gray,
        Justice Neill, and
        Visiting Justice Rose[2]
(Justice Neill dissenting)
Petition conditionally granted
Opinion delivered and filed May 28, 2021
[OTO6]




  The Honorable Jeff Rose, Visiting Justice, sitting by assignment. See TEX. GOV’T CODE ANN. §§ 74.003,
[2]

75.002, 75.003.


In re H&S Hoke Ranch, LLC                                                                       Page 6